Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 11/12/21. 
Claims 1-4 and 8-14 are pending in this application. Claims 11-14 remain withdrawn from consideration. As a result, claims 1-4 and 8-10 are being examined in this Office Action. Because of applicant’s claim amendments filed on 11/12/21, the 102 and 103 rejections in the office action filed on 9/15/21 are withdrawn. However, the examiner has included the following 103 rejection over applicant’s newly amended claims.
		
Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhou et al. (WO 2016191194, pub date Dec 1, 2016), in view of Nguyen et al. (US 20150080596, pub date March 19, 2015), further in view of Girad et al. (US 20160111272, pub date April 21, 2016) and further in view of Mueh et al. (US 20130294995, pub date Nov. 7, 2013).
Applicant Claims
The instant claims are drawn to:

    PNG
    media_image1.png
    477
    641
    media_image1.png
    Greyscale

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Zhou et al. teaches the synthesis of pentachlorodisilane (Silicon Precursor Compound) by partial reduction of hexachlorodisilane with metal hydrides such as diisobutylaluminum hydride. The pentachlorodisilane (Silicon Precursor Compound) may be separated via evaporation or stripping. Also distilling can result in the purified pentachlorodisilane (Silicon Precursor Compound) product with a purity greater than 99%. Zhou et al. teaches varying temperatures and pressures for their reactions. (paragraphs 6, 24, 25, 64; examples and claims).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Zhou et al. is deficient in the sense that it does not teach applicant’s absence of solvent.

Zhou et al. is deficient in the sense that it does not teach applicant’s fractional distillation
Girard et al. teaches pentahalodisilane can be purified by fractional batch distillation to a purity ranging from 95% to 100% w/w and pentachlorodisilane (PCDS) can be synthesized similarly (paragraph 248)
Mueh et al. teaches the advantages of fractional condensation/distillation of the compound of formula I, e.g. pentachlorodisilane, in order to disrupt the reaction equilibrium to promote formation of the pentachlorodisilane product (paragraph 25, claim 1).
With regard to applicant’s limitation for purifying the reaction product, and distilling the reaction product, to give a purified reaction product comprising the pentachlorodisilane, since Zhou et al. teaches the product can “be separated via evaporation or stripping” and “distill the pentachlorodisilane from the resulting reaction mixture to give a purified pentachlorodisilane”, the examiner asserts the art reads on these limitations, absent evidence to the contrary. Even if 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Therefore, it would be obvious to optimize the reaction and purification conditions for the reduction of a halosilane, e.g. hexachlorosilane, particularly by optimizing the solvent (or absence of), purity, distillation process, pressure and temperature, especially since the art teaches reaction parameters, such as temperature and concentration, etc., influence selectivity of the reduced product. Optimizing reaction and purification conditions is standard in organic chemistry, absent evidence to the contrary.
Furthermore, it would be obvious to fractional distill and condense the pentachlorodisilane crude product to form the purified product, since both Girad et al. and Mueh et al. both teach the advantages of fractional distillation and condensation to purify the pentachlorodisilane product in order to increase the purity and to promote formation of the purified product.
  In addition, merely modifying the process conditions such as temperature and concentration is not a patentable modification absent a showing of criticality, since the applicant does not show any unusual and/or unexpected results for the limitation stated (In re Aller, 220 Fo2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it has been well 
Note that the prior art provides the same effect desired by the applicant, the formation of pure pentachlorodisilane by partially reducing hexachlorodisilane with a metal hydride compound. 

				Response to Arguments
Applicant’s arguments have been considered but are not persuasive for the following reasons:
The examiner acknowledges applicant’s argument that the previous 103 rejection does not disclose applicant’s new claim amendments in claim 1 filed on 11/12/21.
The examiner responds by stating that a new 103 rejection has been included in this office action which addresses applicant’s new claim amendments.

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner


/CLINTON A BROOKS/Primary Examiner, Art Unit 1622